DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jiawei Huang (43,330) on 04/08/2021.
1. (Currently Amended) A system for scanning while-drilling rock fragments in an oil and gas field, comprising a sample preparation mold and a rock fragments scanning apparatus; the sample preparation mold is configured to quickly batch preparing small rock fragments samples generated during a while-drilling process in an oil and gas field into large-area scanning samples, and an acquisition cost of the scanning samples is able to be greatly reduced by using the small rock fragments samples to prepare the scanning samples; the rock fragments scanning apparatus is configured to perform batch scanning and analyzing of the scanning samples in an oil and gas field, and the rock fragments scanning apparatus comprises: a structure 
5.    (Currently Amended) The system for scanning while-drilling rock fragments in the oil and gas field according to claim 1, wherein the structure  .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The limitation “a control unit” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure are the scanning control subunit 413, the software control subunit 415, the input subunit 417, the display subunit 416 as described in para. [0131]-[0134]. Therefore, the limitation is being interpreted as requiring the scanning control subunit 413, the software control subunit 415, the input subunit 417 and the display subunit 416 or their equivalent.
The scanning control subunit is construed to item 413 of fig.4. 
The software control subunit is construed to item 415 of fig.4.
The input subunit is construed to item 417 of fig.4
 The display subunit is construed to item 416 of fig.4
The limitation “a housing unit” invokes a 112(f). A review of the specification reveals that the corresponding structure are the housing panel 501, the frame 502, the buckles 508, the block grooves 507, the dust preventing sub-unit 509 as described in para. [0136]-[0140]. 
The dust preventing sub-unit is construed to item 509 of fig.4.
The limitation “a temperature control sub-unit” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is item 414 of fig.4 as described in para. [0098]. Therefore, the limitation is being interpreted as requiring item 414 or its equivalent. 
The limitation “anti-vibration sub-unit” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is item 403 of fig.4 as described in para. [0098]. Therefore, the limitation is being interpreted as requiring item 403 or its equivalent. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kimour et al. disclose: a system for scanning while-drilling rock fragments in an oil and gas field (fig.1, para. [0004]), comprising a sample preparation mold (fig.3 item 64) and a rock fragments scanning apparatus (para. [0049], [0052]);  the sample preparation mold is configured to quickly batch preparing small rock fragments samples generated during a while-drilling process in an oil and gas field into large-area scanning samples (para. [0129]), and an acquisition cost of the scanning samples is able to be greatly reduced by using the small rock fragments samples to prepare the scanning samples (para. [0120]); the rock fragments scanning apparatus is configured to perform batch scanning and analyzing of the scanning samples in an oil and gas field (para. [0120]), and the rock fragments scanning apparatus comprises: a structural unit configured to fix hardware of the rock fragments scanning apparatus (fig.2), and a scanning unit (fig.1 item 19) configured to perform canning and analyzing of the scanning samples; a control unit (fig.1 item 55) configured to control a scanning process of the scanning unit; a housing unit (fig.1 item 19, the unit is composed of different sub-unit inside of an enclosure) configured to protect internal hardware of the rock fragments scanning apparatus so as to realize quick disassembly and dust prevention. The prior arts or record fail to teach, disclose, suggest or make obvious: the sample preparation mold comprises a first mold body and a second mold body, side surfaces of the first mold body and the second mold body are provided with a buckle apparatus, and opening and closing the buckle apparatus enables the first mold body and the second mold body to be assembled and disassembled: the first mold body and the second mold body each comprises a plurality of half-holes, and when the first mold body and the second mold body are assembled, the half-holes of the first mold body and the half-holes of the second mold body are in one-to-one correspondence to form a plurality of sample preparation holes; a depth of the sample preparation holes is smaller than a height of the sample preparation mold; bottom surfaces of the first mold body and the second mold body comprise positioning hole caps so as to realize assembling and positioning of the first mold body and the second mold body.
Claims 2, 4-9, 11-13 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884